DREYFUS INVESTMENT PORTFOLIOS CORE VALUE PORTFOLIO On June 12, 2014, Core Value Portfolio, a series of Dreyfus Investment Portfolios (the "Fund"), purchased 4,860 shares of common stock of Exelon Corporation (CUSIP No. 30161N101) (the "Shares") at a purchase price of $35.00 per Share, including underwriter compensation of $1.05 per Share. The Shares were purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Goldman, Sachs & Co. Merrill Lynch, Pierce, Fenner & Smith Incorporated Credit Suisse Securities (USA) LLC J.P. Morgan Securities LLC BNP Paribas Securities Corp. Citigroup Global Markets Inc. Mitsubishi UFJ Securities (USA), Inc. RBS Securities Inc. Scotia Capital (USA) Inc. Wells Fargo Securities, LLC Mizuho Securities USA Inc. Piper Jaffray & Co. RBC Capital Markets, LLC Loop Capital Markets LLC BNY Mellon Capital Markets, LLC CIBC World Markets Corp. Credit Agricole Securities (USA) Inc. KeyBanc Capital Markets Inc. PNC Capital Markets LLC SMBC Nikko Securities America, Inc. TD Securities (USA) LLC Blaylock Beal Wan, LLC Samuel A. Ramirez & Company, Inc. The Huntington Investment Group Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on November 19, 2014. These materials include additional information about the terms of the transaction.
